Third District Court of Appeal
                               State of Florida

                         Opinion filed June 15, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                               No. 3D22-442
                 Lower Tribunal Nos. F99-11349, F99-12004
                            ________________


                              Eddie Bonet,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.315(a) from
the Circuit Court for Miami-Dade County, Laura Anne Stuzin, Judge.

     Eddie Bonet, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.